Citation Nr: 1447818	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  09-15 495A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES
 
1.  Entitlement to service connection for organic brain syndrome secondary to posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for aphasia or a related disorder, to include as secondary to PTSD.
 
3.  Entitlement to service connection for arthritis of the knees and hips.
 
 
REPRESENTATION
 
Appellant represented by:  Armed Forces Service Corporation
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
ATTORNEY FOR THE BOARD
 
J. Hager, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1967 to December 1969.
 
These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Baltimore, Maryland.
 
In April 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the Board in Washington, DC.  A transcript of that hearing is of record as part of the Veterans Benefits Management System (VBMS) paperless file.
 
In August 2012, the Board reopened the claim of entitlement to service connection for an organic brain syndrome, and then remanded all of the claims listed on the title page for additional development to the agency of original jurisdiction (AOJ).  For the reasons indicated below, the AOJ complied with the Board's remand instruction.
 
 
FINDINGS OF FACT
 
1.  The Veteran's organic brain syndrome is caused by his PTSD. 
 
2.  The Veteran does not have aphasia or any disorder causing symptoms other than those associated with PTSD.
 
3.  Arthritis of the knees and hips was not manifested during service, it was not compensably disabling within the one year of separation from active duty or for many years thereafter, and arthritis of these joints is unrelated to service.
 

CONCLUSIONS OF LAW
 
1.  The appellant's organic brain syndrome is the result of service connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).
 
2.  Aphasia or a related disorder was not incurred in or aggravated by service, and it is not caused or aggravated by posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.
 
3.  Arthritis of the knees and hips was not incurred in or aggravated by service and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2013.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
During the April 2012  Board hearing, the undersigned explained the issues on appeal, suggested the submission of evidence that may have been overlooked, and left the claims file open for 60 days in order to allow the Veteran time to submit additional evidence.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
The Board will therefore proceed to the merits of the appeal.
 
Analysis
 
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Service connection is also warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for a disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).
 
For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).
 
In April 2012 and April 2013 letters, the chief of psychiatry at the Washington DC VA Medical Center, noted the Veteran's contention that his organic brain syndrome was related to his combat related PTSD, and rated 100 percent disabling.  He noted a growing body of evidence indicating that such PTSD patients are at increased risk of developing dementia syndromes.  The VA psychiatrist found that it could not be ruled out that the Veteran's cognitive impairments were more related to his PTSD than his alcohol and substance abuse.  Indeed, the examiner opined that it could be argued that the appellant's substance abuse was an attempt to self-medicate his posttraumatic stress disorder.  He also provided a detailed algorithm showing the progression from the PTSD to increased psychological and physical stress, to a greater risk of dementia syndromes, formerly called organic brain syndromes, and cited a research article in the September 2010 Journal of the American Geriatric Society showing that PTSD is associated with an doubling of the risk of dementia. 
 
As the VA chief of psychiatry provided a detailed explanation of the reasons for his conclusions, with citation to relevant medical literature, based on an accurate characterization of the Veteran's combat related PTSD, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In contrast, the October 2012 VA examiner, a registered nurse, found that the Veteran's organic brain syndrome was the result of a blunt head injury when he was 8 years old and his cognitive deficits did not have their onset in the military.  She reviewed only the VA medical records and not the claims file and did not cite medical literature, and it is well to note that at enlistment the appellant was judged mentally sound.  
 
Given the thorough rationale and superior qualifications of the VA chief of psychiatry, the preponderance of the most probative evidence shows that the Veteran's organic brain syndrome is related to his PTSD.  Hence, service connection for organic brain syndrome is granted.
 
As to the claim of entitlement to service connection for aphasia, the Veteran claimed entitlement to service connection for this disorder as well as dementia, attention deficit disorder, learning disability, and cognitive disabilities.  What constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Moreover, a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Id.  

Aphasia is defined as a "defect or loss of the power of expression by speech, writing, or signs, or of comprehending spoken or written language, due to injury or disease of the brain centers."  Dorland's Illustrated Medical Dictionary 110 (27th ed.1988).  

The Veteran has claimed entitlement to service connection for a number of cognitive disorders and symptoms.  Significantly, however, the 100 percent rating the Veteran is receiving for his PTSD contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes and memory loss.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  Moreover, the evidence does not contain diagnoses of aphasia, attention deficit disorder, or learning disability.  Given that the Veteran is being compensated for symptoms of gross impairment in thought processes and memory loss, and given that he has not been diagnosed with aphasia or a disorder causing symptoms other than those in the criteria for a 100 percent rating, the Veteran has not met the current disability element of this claim.  It is well to note that the October 2012 examiner specifically found no evidence of aphasia.  Accordingly, entitlement to service connection for aphasia or a related disorder is therefore not warranted.
 
As to the claim for entitlement to service connection for arthritis of the hips or knees, there is no evidence of these disorders in the service treatment records or for many years thereafter.  The Veteran, however, served in Vietnam and was awarded the Combat Infantryman's Badge.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).  

The Veteran contends that he injured his knees and hips in parachute jumps.  It is not clear whether he alleges that the parachute jumps were made during combat but, in any event, his testimony is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran has thus established the in-service injury element of his claim.  He has also been diagnosed with arthritis of the hips and knees and has met the current disability element as well.  The dispositive issue is whether there is a relationship between the current disabilities and service.
 
There is only one medical opinion on this question, that of the October 2012 VA examiner.  The examiner noted that the Veteran had indicated that he worked for 37 years as a security guard and letter carrier and that, over time, the standing and walking associated with these jobs will cause wear and tear of the knee and hip joints.  She also noted that the Veteran stated that his knee problems stopped after he retired in 1996.  The Veteran specifically denied having any knee problem at the October 2012 study.  As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.
 
The only contrary opinion is that of the Veteran, who indicated in his written statements and hearing testimony that he believed his knee and hip arthritis was related to his in-service parachute jumps.  To the extent that the Veteran is competent to opine as to this complex medical matter, the Board finds the specific, reasoned opinion of the health care professional who performed the October 2012 VA examiner to be of greater probative weight of the Veteran's general lay assertions.  In addition, to the extent that the Veteran indicated that he experienced continuity of knee and hip symptomatology, the Board finds the contemporaneous normal separation examination and absence of any knee and hip symptoms at separation to be of greater probative weight than the statements made many years later during the course of an appeal from the denial of compensation benefits.   Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).
 
For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for arthritis of the knees and hips.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b)
 
 
ORDER
 
Entitlement to service connection for organic brain syndrome secondary to PTSD is granted.
 
Entitlement to service connection for aphasia or a related disorder, to include as secondary to PTSD, is denied.
 
Entitlement to service connection for arthritis of the knees and hips is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


